Order of October 14, 1927, denying defendants’ motion to compel plaintiff to accept defendants’ answer, reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. We construe the order made by Mr. Justice Druhan on September 8, 1627, in which defendants were given leave to answer, as having been fully complied with by defendants in the service of their answer on October 1, 1927. (Moore & Co. v. Heymann, 207 App. Div. 416; Corporation of Scholes *820v. Ficke Warehouses, Inc., 204 id. 329.) TMs disposition requires a reversal upon the law and the facts, but without costs, of the orders denying defendants’ motions to open the alleged default and to vacate the judgment entered thereon, and a granting of said motions, without costs. Young, Kapper, Hagarty and Seeger, JJ., concur; Carswell, J., not voting.